

[ligandlogo.jpg]




June 19, 2013


Biotechnology Value Fund, L.P.
900 North Michigan Avenue, Suite 1100
Chicago, IL 60611


Re: Amendment to Letter Agreement


Dear Mr. Lampert:


Ligand Pharmaceuticals Incorporated (the “Company”) and BVF Partners L.P. and
its Affiliates, including, without limitation, those persons and entities
identified on Exhibit A hereto (collectively, “BVF”), have previously entered
into that certain letter agreement dated as of September 29, 2011 (the “Prior
Letter Agreement”). The Company understands that BVF now desires to amend the
Prior Letter Agreement to permit an increase in its beneficial ownership of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), from not
more than 19.99% to not more than 24.99% of the Company’s total outstanding
shares of Common Stock (the “Beneficial Ownership Limit”). The Board of
Directors of the Company (the “Board”) has requested that in connection with
BVF’s request for an increase in the Beneficial Ownership Limit, that BVF agree
to the restrictions set forth in this amendment and restatement of the Prior
Letter Agreement (the “Letter Agreement Amendment”).


Section 1. Adjustment of Maximum Beneficial Ownership Level


(a)    BVF is hereby permitted to increase its Beneficial Ownership (as defined
below) from not more than 19.99% to not more than 24.99% of the Company’s total
outstanding shares of Common Stock, including participation in market
transactions, privately negotiated transactions and/or any securities offerings
by the Company.


(b)    BVF hereby agrees that if its Beneficial Ownership of the Company’s
shares of Common Stock fails to exceed 19.99% of the total outstanding shares of
the Company’s Common Stock within the next nine (9) months from the date hereof,
BVF’s maximum ownership limit will revert from 24.99% to 19.99% of the Company’s
total outstanding shares of Common Stock, terms of this Letter Agreement
Amendment are null and void and the terms of the Prior Letter Agreement shall
control.


(c)    Notwithstanding the foregoing, once any of the Subject Shares (defined
below) are sold or otherwise disposed of in a manner that reduces BVF’s total
Beneficial Ownership level, then the Beneficial Ownership Limit shall be
automatically reset to BVF’s Beneficial Ownership



--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

level immediately after which those Subject Shares are sold. However, the
Beneficial Ownership Limit shall in no event be less than 19.99% of the total
outstanding shares of the Company’s Common Stock. For example, if BVF acquires
24.7% of the Company’s total outstanding shares of Common Stock, but then
subsequently sells a number of Subject Shares representing 3% of the total
outstanding Common Stock, then the Beneficial Ownership Limit would be reset to
21.7%. If BVF subsequently sold the remaining Subject Shares and an additional
number of shares representing in aggregate 7% of the Company’s total outstanding
shares of Common Stock, then the Beneficial Ownership Limit would be set at
19.99%.


Section 2. Restrictions Relating to Subject Shares


(a)    BVF hereby agrees that, at any time, and from time to time, during any
period when BVF Beneficially Owns more than 19.99% of the then-outstanding
shares of Common Stock, BVF and its Affiliates and Associates who Beneficially
Own such shares and who are controlled by BVF, unless prior written consent of
the Board specifically expressed in a resolution adopted by a majority vote of
the entire Board, or, if delegated to a committee of the Board comprised of
independent and disinterested directors, by a majority vote of the entirety of
such committee, has been obtained, will do the following:


(i)    at any annual or special meeting of stockholders at which members of the
Board are to be elected or in connection with a solicitation of consents through
which members of the Board are to be elected, vote a minimum number of shares
Beneficially Owned by BVF representing in aggregate 15% of the Company’s total
outstanding shares of Common Stock (or give written consents with respect
thereto) (the “Voted Shares”), in such election of directors in favor of the
Board’s nominees;


(ii)    at any annual or special meeting of stockholders, vote the Voted Shares
in favor of the Board’s recommendation with respect to any solicitation,
submission, proposal for, or offer of (with or without conditions) a merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization, purchase of all or a substantial portion of the assets and
properties of or other similar extraordinary transaction involving the Company,
its Common Stock or the Company’s subsidiaries;
(iii)    at least five (5) business days prior to any meeting of stockholders
where the election of directors or voting as to the activities in paragraph (ii)
above will occur, BVF shall, and shall cause each of its Affiliates who own
Voting Securities (as defined below) to deliver a duly executed irrevocable
proxy to the Company for the sole purpose of voting any Voted Shares in
accordance with this Section;
(iv)    such proxy shall be in a form provided by the Company and shall appoint
such officers of the Company as the Board shall designate as BVF’s true and
lawful proxies and attorneys-in-fact and shall state that it is irrevocable;
(v)    such proxy shall be coupled with an interest;

2









--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

(vi)    except as contemplated by this Letter Agreement Amendment, not to grant
any proxy, power-of-attorney or other authorization or consent in or with
respect of any or all of the Voted Shares, deposit any or all of the Voted
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any or all of the Voted Shares or take any other action that would in
any way restrict, limit or interfere in any material respect with the
performance of BVF’s obligations under this Letter Agreement Amendment;
(vii)    not to acquire, or agree to acquire, directly or indirectly, whether by
purchase, tender or exchange offer, through the acquisition of control of
another person or entity, by joining a partnership, limited partnership,
syndicate or other Group (as defined below), or otherwise, any shares of Common
Stock, if, after giving effect to such acquisition, BVF would Beneficially Own
(as defined below) more than 24.99% of the then-outstanding shares of Common
Stock;
(viii)    not to transfer, pledge, hypothecate, encumber, assign, or otherwise
dispose of, directly or indirectly, any shares of Common Stock Beneficially
Owned by BVF to (x) any person that BVF can determine from publicly available
information Beneficially Owns, or as a result of such transfer or other
disposition would Beneficially Own, 14.99% or more of the then-outstanding
shares of Common Stock or (y) any such stockholder’s Affiliates or Associates;
(ix)    not to sell, transfer, pledge, hypothecate, encumber, assign, or
otherwise dispose of, directly or indirectly, as of the date hereof, any of the
Subject Shares Beneficially Owned by BVF until the earliest of: (i) four (4)
years from the date(s) that such Subject Shares were initially acquired by BVF;
(ii) such time as when the quoted share price of the Company’s Common Stock is
equal to or greater than $100.00 per share; or (iii) the effective time of any
merger or corporate reorganization in which the Common Stock will be converted
into other securities or the right to receive cash or other property;
(x)    not to submit any stockholder proposal (pursuant to Rule 14a-8
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Exchange Act or otherwise) or any notice of nomination or other business for
consideration, or nominate any candidate for election to the Board (including by
way of Rule 14a-11 of Regulation 14A), other than as expressly permitted by this
Agreement;
(xi)    not to engage in, directly or indirectly, any “solicitation” (as defined
in Rule 14a-1 of Regulation 14A) of proxies (or written consents) or otherwise
become a “participant in a solicitation” (as such term is defined in Instruction
3 of Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock or grant a proxy with respect to the voting of the Common Stock or other
voting securities to any person other than to the Board or persons appointed as
proxies by the Board;
(xii)    not to seek to call, or to request the call of, a special meeting of
the Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company;

3









--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

(xiii)    not to vote for any nominee or nominees for election to the Board,
other than those nominated or supported by the Board;
(xiv)    not to seek to place a representative or other Affiliate, Associate or
nominee on the Board or seek the removal of any member of the Board or a change
in the size or composition of the Board;
(xv)    not to disclose publicly, or privately in a manner that could reasonably
be expected to become public, any intention, plan or arrangement inconsistent
with the foregoing;
(xvi)    not to enter into any agreement, arrangement or understanding
concerning any of the foregoing (other than this Letter Agreement Amendment);
(xvii)    not to form a Group with any third party in furtherance of any action
that is inconsistent with any of the provisions of this Letter Agreement
Amendment or encourage or solicit any person to undertake any of the foregoing
activities; and
(xviii)    not otherwise take or cause to be taken any action inconsistent with,
or challenging the validity or enforceability of, this Letter Agreement
Amendment.
(b)    Notwithstanding the forgoing, nothing in this Letter Agreement Amendment
shall prohibit BVF from (x) making any private statement to the Chief Executive
Officer, the Chief Financial Officer or any other officer or any director of the
Company; (y) making any statement or disclosure determined (on advice of outside
legal counsel) to be required under the federal securities laws or other
applicable laws; or (z) voting in such manner as it deems appropriate on any
matter unrelated to the election of directors of the Company and the other
matters referenced in this Letter Agreement Amendment.


Section 3. Other Restrictions


BVF hereby agrees that at any time when BVF Beneficially Owns between 14.99% and
19.99% of then-outstanding shares of Common Stock, it shall, and shall cause
each of its Affiliates who Beneficially Own Former Subject Shares (as defined
below) to, at any annual or special meeting of securityholders at which members
of the Board are to be elected or in connection with a solicitation of consents
through which members of the Board are to be elected, vote such Former Subject
Shares (or give written consents with respect thereto) in such election of
directors in favor of the Board’s nominees. At least five (5) business days
prior to any meeting of stockholders where the election of directors will occur,
BVF shall, and shall cause each of its affiliates who own Voting Securities to
deliver a duly executed irrevocable proxy to the Company for the sole purpose of
voting any Former Subject Shares in accordance with this paragraph. Such proxy
shall be in a form provided by the Company and shall appoint such officers of
the Company as the Board shall designate as BVF’s or such Affiliates’ (as the
case may be) true and lawful proxies and attorneys-in-fact and shall state that
it is irrevocable. Such proxy shall be coupled with an interest. Except as
contemplated by this Section, BVF will not grant any proxy, power-of-attorney or
other authorization or consent in or with respect of any or all of the Former
Subject Shares, deposit any or all of the Former Subject Shares into a voting
trust or enter into a voting agreement or arrangement with respect to any or all

4









--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

of the Former Subject Shares or take any other action that would in any way
restrict, limit or interfere in any material respect with the performance of
BVF’s obligations under this Section. This Section shall not restrict or
otherwise limit BVF’s and its Affiliates’ ability to vote their respective
Former Subject Shares on any matter other than the election of directors.


Section 4. Definitions


For purposes of this Letter Agreement Amendment, the following terms shall have
the following meanings:


“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the SEC under the Exchange Act.



    “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Former Subject Shares” means the number of Voting Securities Beneficially Owned
by BVF at any particular point in time in excess of 14.99% of the
then-outstanding shares of Common Stock.


“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.


“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.


“Subject Shares” means the number of Voting Securities Beneficially Owned by BVF
at any particular point in time in excess of 19.99% of the then-outstanding
shares of Common Stock.


“Voting Securities” means at any time shares of any class of capital stock or
other securities of the Company which are then entitled to vote generally in the
election of directors and not solely upon the occurrence and during the
continuation of certain specified events.


Section 5. Miscellaneous


Subject to the representations, warranties and covenants expressly contained
herein, nothing in this Letter Agreement Amendment will limit any actions that
may be taken by any person acting in his or her capacity as a director of the
Company consistent with his or her fiduciary duties or as otherwise required,
after consultation with legal counsel, by applicable law or by the rules and

5









--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

regulations of the SEC, The NASDAQ Stock Market or any other principal national
securities exchange on which the Common Stock is then admitted or listed for
trading.


Upon the execution of this Letter Agreement Amendment, the Company hereby
confirms that the Board has executed, and taken any and all actions necessary to
carry out the intent of, the resolutions set forth on Exhibit B hereto. Upon the
adoption of such resolutions: (A) the Board of Directors of the Company will
waive the applicability of Section 203 of the Delaware General Corporation Law
as it relates to the acquisition by BVF of Beneficial Ownership of up to 24.99%
of the Company’s Common Stock, and (B) the Company represents, warrants and
covenants that the acquisition of the Subject Shares in one or more transactions
will not: (i) cause BVF to become an “Acquiring Person” under the Company’s 2006
Preferred Shares Rights Agreement dated as of October 13, 2006 by and between
the Company and Computershare Shareowner Services LLC (f/k/a Mellon Investor
Services LLC) as Rights Agent, as amended (the “Rights Agreement”), (ii) result
in the occurrence of a Distribution Date (as defined in the Rights Agreement);
or (iii) trigger the exercisability of the Rights (as defined in the Rights
Agreement). Except with respect to the foregoing and the resolutions of the
Board set forth on Exhibit B hereto, this Letter Agreement Amendment does not
otherwise alter any other terms or conditions of the Rights Agreement and does
not waive any other rights the Company may have, including, without limitation,
those in the General Corporation Law of the State of Delaware or in the
Company’s Amended and Restated Certificate of Incorporation.


Money damages would not be an adequate remedy for any breach of this Letter
Agreement Amendment. Accordingly, the parties shall be entitled to equitable
relief, including, without limitation, injunction and specific performance, as a
remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for a breach of this Letter Agreement Amendment but shall be
in addition to all other remedies available at law or equity to the Company. The
parties will not raise as a defense or objection to the request or granting of
such relief that any breach of this Letter Agreement Amendment is or would be
compensable by an award of money damages, and the parties agree to waive any
requirements for the securing or posting of any bond in connection with such
remedy.


This Letter Agreement Amendment is for the benefit of the Company and BVF and
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to agreements made and to be performed entirely within the
State of Delaware, without regard to the conflict of law provisions thereof that
would result in the application of the laws of any other jurisdiction. Each
party hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware or in the courts of the
United States of America located in the State of Delaware for any actions, suits
or proceedings arising out of or relating to this Letter Agreement Amendment and
the transactions contemplated hereby. Each party hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of this Letter
Agreement Amendment or the transactions contemplated hereby in the courts of the
State of Delaware or in the courts of the United States of America located in
the State of Delaware, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

6









--------------------------------------------------------------------------------

BVF Partners L.P.
June 19, 2013

 
This Letter Agreement Amendment contains the entire agreement between the
parties regarding its subject matter and supersedes all prior agreements,
arrangements, understandings and discussions between the parties regarding such
subject matter, including the Prior Letter Agreement. No provision in this
Letter Agreement Amendment can be waived, modified or amended except by written
consent of the parties, which consent shall specifically refer to the provision
to be waived, modified or amended and shall explicitly make such waiver,
modification or amendment. Neither this agreement nor any of the rights and/or
obligations hereunder may be assigned by any party without the prior written
consent of the other parties, and any attempted assignment or transfer by any
party not in accordance herewith shall be null and void. This agreement is for
the benefit of the parties and their respective successors and permitted
assigns. No failure or delay by the Company in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


This Letter Agreement Amendment may be executed in multiple counterparts, any of
which may be delivered via facsimile, PDF, or other forms of electronic
delivery, each of which will be deemed an original and all of which, taken
together, will constitute one agreement.


[Signature Pages Follow]





7









--------------------------------------------------------------------------------

 

Sincerely,




LIGAND PHARMACEUTICALS INCORPORATED




By:     /s/ John Higgins                    
Name: John Higgins
Title: President and Chief Executive Officer





[Signature Page to Letter Agreement]
 







--------------------------------------------------------------------------------

 



Please indicate your agreement and acceptance of this Letter Agreement Amendment
by executing this Letter Agreement Amendment in the space provided below and
returning it to the Company.


Agreed and accepted as of
the date first written above:


BVP PARTNERS L.P.
By: BVF Inc., General Partner






By:     /s/ Mark Lampert                    
Name: Mark Lampert
Title: President







[Signature Page to Letter Agreement]
 







--------------------------------------------------------------------------------

 

Exhibit A


BVF Affiliates


Person or Entity
Jurisdiction
Biotechnology Value Fund, L.P.
DE
Biotechnology Value Fund II, L.P.
DE
BVF Investments, L.L.C.
DE
BVF Partners L.P.
DE
BVF Inc.
DE
Investment 10, L.L.C.
IL
Mark N. Lampert
N/A

 

A–1









--------------------------------------------------------------------------------






Exhibit B


Board Resolutions


(Attached)


--------------------------------------------------------------------------------








RESOLUTIONS
OF THE
BOARD OF DIRECTORS
OF
LIGAND PHARMACEUTICALS INCORPORATED,
a Delaware corporation


June 19, 2013




BVF LETTER AGREEMENT AMENDMENT AND SECTION 203 WAIVER


WHEREAS, BVF Partners L.P. and its Affiliates, including Biotechnology Value
Fund, L.P., Biotechnology Value Fund II, L.P., BVF Investments, L.L.C., BVF
Inc., and Mark Lampert (collectively “BVF”), have significant holdings in the
Company’s securities, and BVF is, as of the date hereof, the beneficial owner of
outstanding shares of Common Stock aggregating 15% or more of the outstanding
voting stock of the Company as calculated in accordance with Section 203 of the
General Corporation Law of the State of Delaware (“Section 203”);


WHEREAS, Section 203 imposes in certain circumstances certain restrictions on
“business combinations” between a Delaware corporation and an “interested
stockholder” who is deemed to be an “owner” of more than 15% of the
corporation’s voting stock pursuant to Section 203, unless the board of
directors of the corporation approves the transaction that resulted in such
party becoming an “interested stockholder” prior to the consummation of such
transaction;


WHEREAS, on September 21, 2011, BVF entered into that certain letter agreement
with the Company (the “Letter Agreement”), pursuant to which BVF is permitted to
increase its beneficial ownership up to 19.99% of the total outstanding voting
stock of the Company as calculated in accordance with Section 203;


WHEREAS, BVF is contemplating acquisitions of additional shares of Common Stock
of the Company such that BVF may be deemed to be the owner of up to 24.99% of
the outstanding voting stock of the Company, as calculated in accordance with
Section 203;


WHEREAS, BVF has requested that the Board approve the transaction or
transactions in which BVF becomes the owner of 19.99% or more of the outstanding
voting stock of the Company, as calculated in accordance with Section 203, the
effect of which will be to continue to exempt BVF from the restrictions on
business combinations between the Company and interested stockholders as set
forth in Section 203;


WHEREAS, in consideration for the Board continuing to exempt BVF from the
restrictions on business combinations between the Company and interested
stockholders as set forth in Section 203 and allowing BVF to acquire up to
24.99% of the outstanding voting stock of the Company, BVF has agreed to amend
the Letter Agreement, attached hereto as Exhibit A which provides, among other
things, that BVF will not exceed 24.99% of the outstanding voting stock of the
Company, BVF will not engage in business combination proposals involving the
Company without prior Board approval, and BVF will vote a percentage of their
shares in favor of the Board’s nominees (the “Amended Letter Agreement”); and




--------------------------------------------------------------------------------






WHEREAS, contingent upon BVF executing and delivering the Amended Letter
Agreement to the Company, the Board deems it advisable and in the best interests
of the Company and its stockholders to continue to allow BVF to beneficially own
15% or more of the outstanding voting stock of the Company (and thereby becoming
an “interested stockholder” of the Company for purposes of Section 203), and to
continue to exempt BVF from the restrictions contained in Section 203 of the
General Corporation Law, subject to the terms of the Standstill Agreement.


NOW, THEREFORE, BE IT AND IT HEREBY IS RESOLVED, that contingent upon BVF
executing and delivering the Amended Letter Agreement to the Company, and
subject to the terms of the Amended Letter Agreement, the Board hereby approves
the acquisition of ownership of voting stock of the Company in one or more
transactions in which BVF will increase their ownership of and will become the
owner of voting stock of the Company (i) from below 19.99% (ii) up to 24.99% of
the outstanding voting stock of the Company, in each case as calculated in
accordance with Section 203, and hereby continues to give all approvals
necessary under Section 203 so that, as a result of such transaction(s), the
restrictions on “business combinations” in Section 203 shall not be applicable
to BVF as an “interested stockholder” of the Company under Section 203.


GENERAL AUTHORITY


RESOLVED, that any officer of the Company be, and each hereby is, authorized,
empowered and directed to execute any and all such other and further documents,
including, without limitation, the filing of a From 8-K with the U.S. Securities
and Exchange Commission relating to the Amended Letter Agreement, any amendments
or supplements to the 2006 Preferred Shares Rights Agreement and to take any and
all such other and further actions as such officer may deem necessary or
advisable in order to carry out the intent of the foregoing resolutions, the
taking of such actions to be conclusive evidence that the same have been
authorized and approved by the Board; and


RESOLVED, FURTHER, that all acts and things previously done and performed (or
caused to be done and performed) in the name and on behalf of the Company prior
to the date of these resolutions in furtherance of any of the foregoing
resolutions and the transactions contemplated therein be, and the same hereby
are, ratified, confirmed and approved in all respects.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


